Pope, Judge.
Keith Dennis Powell was indicted for armed robbery, tried by a jury and convicted of robbery by intimidation, which he appeals.
The evidence presented at trial established that on July 29,1980 between 6:00 and 7:00 p.m. a white male entered the Perry Donut Shop but left without buying anything. A few minutes later he returned, pointed a gun at the manager’s stomach, bound his hands and made him lie on the floor while he took $350 from his wallet and the cash register. Appellant Powell was identified as the robber by the manager both at a pretrial lineup and in court. He was also identified by another witness as the man he had seen run out of the Donut Shop after the robbery, jump in a green pick-up truck and depart rapidly. When first arrested, Powell contended that he had been in Florida at the time of the robbery; he later testified that he and his brother were hauling manure at a local dairy farm on that day. *29Several workers at the farm testified they had seen Powell at various times during the day, none at the time of the robbery. The dairy was a five to ten minute drive from the Donut Shop. The police never found the money, the pistol or the green pick-up truck in which the robber had escaped.
Decided January 5, 1982
Rehearing denied January 22, 1982
Harry J. Fox, Jr., for appellant.
Theron Finlayson, District Attorney, Stephen Pace, Tony H. Hight, Kathy S. Palmer, Robert E. Statham III, for appellee.
1. Appellant asserts error in the denial of his pretrial motion to suppress testimony concerning the lineup identification. However, since the transcript reveals nothing impermissibly suggestive about the lineup, the admission of this evidence did not constitute harmful error. Sinkfield v. State, 231 Ga. 875 (1) (204 SE2d 588) (1974); Peterson v. State, 158 Ga. App. 195 (3) (279 SE2d 493) (1981).
2. Our review of the transcript convinces us that any rational trier of fact could reasonably have found proof from the evidence of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Peterson v. State, supra at (1).

Judgment affirmed.


Quillian, C. J., and McMurray, P. J, concur.